     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 1 of 22 Page ID #:1



1        David S. Casey, Jr., SBN 060768
         dcasey@cglaw.com
2        Gayle M. Blatt, SBN 122048
         gmb@cglaw.com
3        Jeremy Robinson, SBN 188325
         jrobinson@cglaw.com
4        Wendy M. Behan, SBN 199214
         wbehan@cglaw.com
5        Angela Jae Chun, SBN 248571
         ajc@cglaw.com
6        Alyssa Williams, SBN 310987
         awilliams@cglaw.com
7        CASEY GERRY SCHENK
         FRANCAVILLA BLATT &
8        PENFIELD, LLP
         110 Laurel Street
9        San Diego, CA 92101
         Telephone: (619) 238-1811
10       Facsimile: (619) 544-9232
11
        Attorneys for Plaintiff and the
12      Proposed class
13

14
                           UNITED STATES DISTRICT COURT
15
                          CENTRAL DISTRICT OF CALIFORNIA
16

17

18       Victoria Messing and Scott Forschein, CASE NO.
         on behalf of herself and all others
19       similarly situated,                   CLASS ACTION COMPLAINT
                                               AND COMPLAINT FOR
20                             Plaintiff,      DAMAGES
21       v.                                      DEMAND FOR JURY TRIAL
22       TICKETMASTER L.L.C., a Virginia
         corporation, LIVE NATION
23       ENTERTAINMENT, INC., a
         Delaware corporation,
24
                             Defendants.
25

26            Plaintiffs Victoria Messing and Scott Forschein (“Plaintiffs”) by and
27      through their undersigned attorneys, brings this class action against
28      Ticketmaster L.L.C. (“Ticketmaster”) and Live Nation Entertainment, Inc.

                                                                                 Page 1
                          COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 2 of 22 Page ID #:2



1       (“Live Nation”) (collectively “Defendants”), on behalf of themselves and a
2       class of similarly situated persons (the “Class”). Plaintiff alleges the following
3       upon her own knowledge, or where there is no personal knowledge, upon the
4       investigation of counsel and/or upon information and belief:
5             1.    Ticketmaster, owned by Live Nation, is the world’s largest ticket
6       supplier with a near monopoly on major event seating in North America and
7       the United Kingdom.
8             2.    In recent years, Ticketmaster has expanded into the ticket reseller
9       arena through its “verified resale” program that lets scalpers sell directly on
10      Ticketmaster’s website. This program gives Ticketmaster a new revenue
11      source - a second commission on every “verified resale” ticket sold on
12      Ticketmaster.com (on top of the commission it collects on the original
13      purchase of each ticket).
14            3.    Ticketmaster developed a professional reseller program and
15      recently created TradeDesk, a web-based inventory management system for
16      scalpers. TradeDesk allows scalpers to upload large quantities of tickets
17      purchased from Ticketmaster’s site and quickly list them again for resale.
18            4.    Ticketmaster is well aware that many of the scalpers using
19      TradeDesk are in violation of their terms of service limiting ticket quantities
20      per person per event. They have in fact created an incentive to the scalpers to
21      upload mass quantities of tickets through TradeDesk which would result in a
22      reduction in the commission fee the scalpers pay.
23            5.    When scalpers are permitted to circumvent the rules set by
24      Ticketmaster, it creates a shortage of tickets for events which then drives up
25      ticket prices. This behavior hurts the consumer by inflating the prices, but
26      benefits Ticketmaster through the additional fees they earn on the resale
27      ticket.
28


                                                                                    Page 2
                           COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 3 of 22 Page ID #:3



1                                          THE PARTIES
2             6.      Defendant Ticketmaster L.L.C. is a Virginia corporation with its
3       headquarters and principal place of business located at 9348 Civic Center
4       Drive in Beverly Hills, California.
5             7.      Defendant Live Nation Entertainment, Inc. is a Delaware
6       corporation with its headquarters and principal place of business located at
7       9348 Civic Center Drive in Beverly Hills, California.
8             8.      In 2010, Ticketmaster and Live Nation, the nation’s largest concert
9       promoter, finalized their merger.
10            9.      Plaintiff Victoria Messing (“Messing”) is a resident of Parkland,
11      Florida. She purchased various live event tickets through Ticketmaster’s
12      verified reseller program.
13            10.     Plaintiff Scott Forschein (“Forschein”) is a resident of Brooklyn,
14      New York. He purchased various live event tickets through Ticketmaster’s
15      verified reseller program.
16

17                                JURISDICTION AND VENUE
18            11.     Subject matter jurisdiction in this civil action is authorized
19      pursuant to 28 U.S.C. § 1332(d) because there are more than one hundred
20      Class members, a majority of Class members are citizens of states that are
21      diverse from Defendants and the amount in controversy exceeds $5 million,
22      exclusive of interest and costs.
23            12.     This Court has personal jurisdiction over Defendants because they
24      maintain their principal places of business in this District, are registered to
25      conduct business in California, and have sufficient minimum contacts with
26      California.
27            13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
28      because Defendants reside in this District and a substantial part of the events

                                                                                       Page 3
                            COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 4 of 22 Page ID #:4



1       or omissions giving rise to Plaintiff’s and Class members’ claims occurred in
2       this District.
3              14.     Application of California law is proper due to the fact that
4       Defendants’ headquarters are in California, decisions given rise to the
5       underlying facts at issue in this Complaint were presumably made in
6       California and the misconduct emanated from California. Additionally,
7       Defendants’ employees involved in the misconduct are presumably located at
8       Defendants’ headquarters.
9                                        FACTUAL ALLEGATIONS
10             15.     Ticketmaster is undoubtedly the largest ticket sales and
11      distribution company in the United States. As of 2010, Ticketmaster is owned
12      by Live Nation1, the world’s largest concert promoter, which brought in $10.3
13      billion in revenue last year.2
14             16.     In 2017, Ticketmaster earned $2.1 billion from ticket sales, up
15      seventeen percent the prior year. 3
16             17.     As Ticketmaster has a virtual monopoly on live ticket event sales
17      in the United States, they serve as the gatekeeper to the entertainment
18      industry’s most coveted events. In that capacity, Ticketmaster purports to
19      maintain purchasing limits designed to prevent scalpers from using bots to
20      buy tickets on a mass scale.
21             18.     By 2015, the reselling of tickets had grown to a $5 billion industry
22      in the United States, according to CNBC. 4 Recent investigative reporting by
23      CBC News and Toronto Star revealed that Ticketmaster is using some
24

25
        1
          https://www.reuters.com/article/us-ticketmaster-livenation-idUSTRE60O4E5201000126
26      2
          https://www.billboard.com/articles/business/8221386/live-nation-104-billion-revenue-2017-q4-earnings-
27      drop-report
        3
          Id.
28      4
          https://www.cnbc.com/2015/03/04/online-ticket-resellers-the-surreptitious-rise-of-the-online-
        scalper.html

                                                                                                       Page 4
                                COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 5 of 22 Page ID #:5



1       dubious tactics to gain its share of the lucrative ticket resale industry.5
2              19.     According to the September 18, 2018 CBC article, data journalists
3       monitored Ticketmaster’s website for seven months leading up to a Bruno
4       Mars concert at Scotiabank Arena, tracking seats and prices. Reporters
5       concluded that “Ticketmaster doesn’t list every seat when a sale begins; hikes
6       prices mid-sale; and collects fees twice on tickets scalped on its site.” 6
7       Ticketmaster’s actions results in concert-goers paying more for the initial
8       tickets and tickets selling out faster, which then causes the consumer to
9       purchase tickets through a resale site for more money.
10             20.     Ticketmaster’s resale program leads to the company collecting fees
11      multiple times on a single ticket. For example, Ticketmaster collects $25.75 in
12      fees on a $209.50 ticket on the initial sale. When the same ticket is posted for
13      resale on Ticketmaster’s website for $400, the company would earn another
14      $76 on the same ticket. 7
15             21.     CBC News counted over 4,500 Bruno Mars resale tickets for the
16      concert at Scotiabank Arena, meaning that if Ticketmaster sells every seat in
17      the arena, it would collect an initial $250,000 in service fees, plus $308,000 in
18      fees on scalped tickets, for a double-dipped total of $658,000.8
19             22.     The prospect of gaining the market share in the ticket resale arena,
20      coupled with the ability to collect a second set of fees has led Ticketmaster to
21      enter into the secondary ticket sales market. They currently operate at least
22      three different secondary ticket market websites, including:
23      Ticketmaster.com/verified, Ticketexchangebyticketmaster.com, and
24      Ticketsnow.com.
25

26
        5
27        https://www.cbc.ca/news/business/ticketmaster-prices-scalpers-bruno-mars-1.4826914
        6
          Id.
        7
28        Id.
        8
          Id.

                                                                                               Page 5
                               COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 6 of 22 Page ID #:6



1              23.     To aid resellers list tickets, originally purchased through
2       Ticketmaster, on their website for resale, Ticketmaster launched a professional
3       reseller program called TradeDesk. TradeDesk is a web-based inventory
4       management system that allows resellers to upload large quantities of tickets
5       purchased from Ticketmaster’s website and quickly list them again for resale
6       on Ticketmaster. The company claims this program is “the most powerful
7       ticket sales tool. Ever.” 9
8              24.     For years, Ticketmaster has publicly denounced scalpers. Less
9       than a decade ago, then-CEO Irving Azoff testified before Congress stating, “I
10      believe that scalping and resales should be illegal.” 10 Based on Ticketmaster’s
11      current courting of scalpers with their TradeDesk program, they have made a
12      clear divergence from their prior position.
13             25.     One of the reasons for this change within Ticketmaster is likely
14      due to the fact that they found a way to collect a second set of fees on the same
15      ticket through the resale of a ticket originally purchased through Ticketmaster
16      and then resold through their “verified resale” program.
17             26.     A September 19th article details how CBC News and the Toronto
18      Star in July 2018, sent reporters undercover to Ticket Summit 2018 in Las
19      Vegas, a ticketing and live entertainment convention. Posing as scalpers and
20      equipped with hidden cameras, the journalists were pitched on Ticketmaster’s
21      professional reseller program.11
22             27.     Casey Klein, Ticketmaster Resale Director, held a session closed to
23      the media called, “We appreciate your partnership: More brokers are listing
24      with Ticketmaster than ever before.” 12
25

26      9
          https://www.cbc.ca.news/business/a-public-relations-nightmare-ticketmaster-recruits-pros-for-secret-
27      scalper-program-1.4828535
        10
           Id.
        11
28         Id.
        12
           Id.

                                                                                                         Page 6
                                COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 7 of 22 Page ID #:7



1                28.   Ticketmaster representatives told the undercover reporters that
2       Ticketmaster’s resale division turns a blind eye to scalpers who use ticket-
3       buying bots and fake identities to purchase tickets and resell them on the site
4       for inflated prices, which means extra fees for Ticketmaster. One sales
5       representative said, “I have brokers that have literally a couple of hundred
6       accounts. It’s not something that we look at or report.” Another presenter
7       said that Ticketmaster’s resale division isn’t interested in whether clients use
8       automated software and fake identities to bypass the box office’s ticket buying
9       limits. “If you want to get a good show and the ticket limit is six or
10      eight…you’re not going to make a living on six or eight tickets.”13
11               29.   Ticketmaster’s own official reseller handbook specifies the
12      company’s reward incentive program for scalpers. When the scalpers reach
13      $500,000 in sales, they receive a one percent reduction in fees and another
14      percentage is discounted once they hit $1 million. By using TradeDesk,
15      scalpers automatically get a three percent discount from the usual seven
16      percent selling fee per resale ticket.14
17               30.   In March, the reporters learned from a Ticketmaster employee that
18      there were approximately 100 scalpers in North America using TradeDesk to
19      sell between a few thousand and several million tickets per year. The
20      employee stated, “I think our biggest broker right now has probably grabbed
21      around five million.” 15
22               31.   Ticketmaster is ignoring this flagrant abuse of their terms of use.
23      They are well-aware that the scalpers are using technology to circumvent the
24      transaction ticket limit. When asked about the usage of bots to buy their
25      tickets, a Ticketmaster employee stated, “We don’t share reports, we don’t
26

27      13
           Id.
        14
28         Id.
        15
           Id.

                                                                                     Page 7
                             COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 8 of 22 Page ID #:8



1       share names, we don’t share account information with the primary site.
2       Period.” He continued to state, “We’ve spent millions of dollars on this tool.
3       The last thing we’d want to do is get brokers caught up to where they can’t
4       sell inventory with us.” 16
5              32.    Publicly, Ticketmaster has distanced itself from TradeDesk.
6       Neither TradeDesk or the professional reseller program are mentioned
7       anywhere on Ticketmaster’s website or corporate reports. In order to gain
8       access to TradeDesk’s website, one must first email a registration request.
9              33.    On September 21st, in response to the CBC News report, United
10      States Senators Jerry Moran and Richard Blumenthal, chairman and ranking
11      member of the U.S. Senate Commerce Subcommittee on Consumer Protection
12      Product Safety, Insurance and Data Security, has initiated an inquiry to Live
13      Nation questioning its practices in both the primary ticketing platform and
14      resale marketplace and whether its practices are in the best interests of
15      consumers.17
16             34.    The Senators are concerned that this conduct by Defendants harms
17      consumers and violates the Better Online Ticket Sales (BOTS) Act of 2016
18      which prohibits the “circumvention of a security measure, access control
19      system, or other technological control or measure on an Internet website or
20      online service that is used by the ticket issuer to enforce posted event ticket
21      purchasing limits or maintain the integrity of posted online ticket purchasing
22      order rule.” 18
23             35.    The BOTS Act also prohibits Ticketmaster from selling tickets
24      where they “knew or should have known that the event ticket was acquired in
25

26
        16
27         Id.
        17
           https://www.moran.senate.gov/public/index.cfm/news-releases?ID=4DC8F704-7DCA-49ED-BA-70-
28      F9506DF7B22C
        18
           Id.

                                                                                               Page 8
                             COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
     Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 9 of 22 Page ID #:9



1       violation of subparagraph (A).”
2              36.     Ticketmaster’s President, Jared Smith, responded to the Senators’
3       letter on October 5th. He writes that “Ticketmaster does not have, and has
4       never had, any product or program that allows ticket scalpers, or anyone else,
5       to buy tickets ahead of fans and circumvent the policies we have on our site
6       regarding on-line ticket purchasing limits.”19
7              37.     Ticketmaster’s response mischaracterizes the inquiries, as the
8       TradeDesk program is not alleged to allow scalpers earlier access to tickets or
9       allow them to circumvent the ticket purchasing limits. Rather, the incentive of
10      collecting double commission fees on resale tickets has caused Ticketmaster to
11      turn a blind eye from these resellers flagrantly violating the terms of use ticket
12      limits. By permitting the BOTS Act violations of others on their website and
13      then serving as a broker to sell those tickets back to the consumer,
14      Ticketmaster is clearly in violation of the law.
15             38.     In an interview with Billboard Magazine published on September
16      24th, Mr. Smith acknowledged, “there’s clearly some things that we’re not
17      doing well enough. We’ll learn from it and we’ll make some changes….We
18      probably don’t do enough to look into TradeDesk.”20 Mr. Smith did not
19      explain though why Ticketmaster built into TradeDesk a feature that allows
20      resellers to synchronize multiple Ticketmaster accounts for quick and efficient
21      resale in the secondary marketplace.21 Multiple Ticketmaster accounts to
22      circumvent the ticket limit imposed per event is in clear violation of their
23      Terms of Use.22
24             39.     The outrage over Ticketmaster’s conduct has spilled over to music
25

26      19
           https://www.billboard.com/articles/business/8478525/ticketmaster-responds-senate-letter
        20
27         https://www.billboard.com/articles/business/8476697/ticketmaster-president-tradedesk-scandal-
        exclusive-interview
        21
28         https://thestar.com/news/investigations/2018/09/25/ticketmasters-tradesk-scalper-tool-explained.html
        22
           https://www.ticketmaster.com/h/herms.html

                                                                                                       Page 9
                                COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 10 of 22 Page ID #:10



1    industry professionals, such as band managers. On October 18th, CBC
2    published leaked emails from managers of popular musical acts to
3    Ticketmaster blasting them for the secretive partnership with scalpers and
4    demanding answers. 23 Paul Crockford, manager of former Dire Straits
5    frontman Mark Knopfler, said, “It was always hidden in the shadows a bit
6    and nobody really knew. Whenever you asked you were always told that
7    they didn’t have any relationship with power brokers or resellers or
8    scalpers.” 24 He told CBC that “he feels deceived by Ticketmaster and believes
9    that by helping scalpers to resell tickets, the box office strips artists of their
10   ability to set prices for fans.”25 Richard Jones, manager of the Pixies and
11   Teenage Fanclub said, “They are a conflicted company…The more the ticket
12   is, the more they earn from the fees. So if a ticket is sold once, two times, three
13   times at inflated prices, they get a greater percentage for each ticket.”26 That is
14   why the managers were appealing to Ticketmaster to stop facilitating the
15   resale of tickets, which inevitably drives up prices for fans. Mumford & Sons
16   and Radiohead have both recently insisted that Ticketmaster not allow resale
17   tickets for their shows on their website.
18          40.     As the gatekeeper to almost all of this country’s live performances,
19   Ticketmaster has an obligation to deter scalping activity and instead they are
20   encouraging it for their own monetary benefit. As a result, Plaintiff and the
21   Class suffer by paying too much for ticket prices.
22          41.     To the extent that Ticketmaster asserts that any waiver of class
23   action claims and/or enforcement of arbitration clause(s) are applicable to the
24   allegations contained in this Complaint, Plaintiffs’ contend that such
25

26
     23
27      https://cbc.ca/news/business/ticketmaster-scalper-program-band-managers-1.4867652
     24
        Id.
     25
28      Id.
     26
        Id.

                                                                                            Page 10
                            COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 11 of 22 Page ID #:11



1    provisions should not be enforceable upon Plaintiffs’ as a result of
2    Ticketmaster’s non-compliance with its own Terms of Use and/or void as
3    against public policy as a result of Ticketmaster’s fraudulent and/or or
4    deceptive business practices to the detriment of consumers.
5                           CLASS ACTION ALLEGATIONS
6          42.   Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(a), (b)(2),
7    (b)(3), or (c)(4) individually and on behalf of the members of the following
8    proposed classes:
9       A. The Nationwide Class
10         43.   Plaintiffs seek to represent a proposed nationwide class (the
11   “Nationwide Class”), defined as follows:
12         All persons in the United States who purchased a verified resale ticket
13         from a professional reseller using Ticketmaster’s resale partner program
           and/or TradeDesk.
14

15      B. The Florida Subclass
16         44.   Plaintiff Messing also seeks to represent a subclass comprised of
17   Florida residents (the “Florida Subclass”), defined as:
18         All persons in the State of Florida who purchased a verified resale ticket
19
           from a professional reseller using Ticketmaster’s resale partner program
           and/or TradeDesk.
20

21      C. The New York Subclass
22         45.   Plaintiff Forschein also seeks to represent a subclass comprised of
23   New York residents (the “New York Subclass”), defined as:
24         All persons in the State of New York who purchased a verified resale
           ticket from a professional reseller using Ticketmaster’s resale partner
25
           program and/or TradeDesk.
26

27
           46.   Except where otherwise noted, “the Class” and “Class members”

28
     shall refer to members of the Nationwide Class and the state Subclasses,


                                                                                 Page 11
                         COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 12 of 22 Page ID #:12



1    collectively.
2          47.   Excluded from the Class are Ticketmaster and Live Nation, its
3    subsidiaries, affiliates, officers, directors, and employees; persons who have
4    settled with and validly released Defendants from separate, non-class legal
5    actions against Defendants based on the conduct alleged herein; counsel, and
6    the immediate families of counsel who represent Plaintiffs in this action; the
7    judge presiding over this action; and jurors who are impaneled to render a
8    verdict on the claims alleged in this action.
9          48.   Plaintiffs are informed and believe that the proposed Class
10   comprises millions of members. The Class is, therefore, so numerous and
11   geographically dispersed that joinder of all members in one action is
12   impracticable.
13         49.   Defendants have acted, with respect to Plaintiffs and members of
14   the proposed Class, in a manner generally applicable to each of them. There is
15   a well-defined community interest in the questions of law and fact involved,
16   which affect all Class members. The questions of law and fact common to the
17   Class predominate over the questions that may affect individual Class
18   members, including the following:
19         a.    Whether Defendants permitted scalpers to violate their terms of
20               service by purchasing tickets in excess of the stated limit in order
21               to encourage them to sell those same tickets through
22               Ticketmaster’s verified resale partner program;
23         b.    Whether Defendants violated the Better Online Ticket Sales Act of
24               2016 (“BOTS Act of 2016”);
25         c.    Whether Defendants violated the Unfair Competition Law
26               (“UCL”), Cal. Bus. & Prof. Code sections 17200-17209;
27         d.    Whether Defendants violated the Florida Deceptive and Unfair
28               Trade Practices Act, Fla. Stat § 501.201 et seq. (“FDUTPA”);

                                                                                Page 12
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 13 of 22 Page ID #:13



1          e.    Whether Defendants violated the N.Y. Gen. Bus. Law §§ 349 et seq.
2                (“NYGBL”);
3          f.    Whether Defendants have been unjustly enriched as a result of its
4                fraudulent conduct;
5          g.    Whether Plaintiffs’ claims satisfy the criteria for class certification
6                under Federal Rule of Civil Procedure 23 and, to the extent
7                applicable, California Civil Code section 1781;
8          h.    Whether compensatory or consequential damages should be
9                awarded to Plaintiffs and members of the proposed Class;
10         i.    Whether punitive damages should be awarded to Plaintiffs and
11               members of the proposed Class;
12         j.    Whether other, additional relief is appropriate, and what that
13               relief should be.
14         50.   Plaintiffs’ claims are typical of the claims of all members of the
15   Class she proposes to represent in this action.
16         51.   Plaintiffs will fairly and adequately represent and protect the
17   interests of the Class and does not have interests that are antagonistic to, or in
18   conflict with, those she seeks to represent.
19         52.   Plaintiffs have retained counsel who have extensive experience in
20   the prosecution of class actions and other forms of complex litigation.
21         53.   In view of the complexity of the issues and the expense that an
22   individual plaintiff would incur if he or she attempted to obtain relief from a
23   large, transnational corporation such as Ticketmaster and Live Nation, the
24   separate claims of individual Class members are monetarily insufficient to
25   support separate actions. Because of the size of the individual Class members’
26   claims, few, if any, Class members could afford to seek legal redress for the
27   wrongs complained of in this Complaint.
28         54.   The Class is readily definable, and prosecution as a class action

                                                                                 Page 13
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 14 of 22 Page ID #:14



1    will eliminate the possibility of repetitious litigation and will provide redress
2    for claims too small to support the expense of individual, complex litigation.
3    Absent a class action, Class members will continue to suffer losses,
4    Defendants’ violations of law will be allowed to proceed without a full, fair,
5    judicially supervised remedy, and Defendants will retain sums received
6    because of their wrongdoing. A class action will provide a fair and efficient
7    method for adjudicating this controversy.
8          55.   The prosecution of separate claims by individual Class members
9    would create a risk of inconsistent or varying adjudications with respect to
10   thousands of individual Class members, which would, as a practical matter,
11   dispose of the interests of the Class members not parties to those separate
12   actions or would substantially impair or impede their ability to protect their
13   interests and enforce their rights.
14         56.   The conduct of Defendants is generally applicable to the Class, as
15   a whole, and Plaintiffs seek equitable remedies with respect to the Class as a
16   whole. As such, the policies and practices of Defendants make declaratory or
17   equitable relief with respect to the Class appropriate. Fed. R. Civ. P. 23(b)(2).
18                             FIRST CAUSE OF ACTION
19     Unlawful, Fraudulent, and Unfair Business Practices in Violation of the
20       Unfair Competition Law (“UCL”) Cal. Bus. Prof. Code § 17200, et seq.
21                (On Behalf of Plaintiffs and the Nationwide Class)
22         57.   Plaintiffs reallege and incorporate by reference the allegations set
23   forth in each of the preceding paragraphs of this Complaint.
24         58.   The UCL defines unfair business competition to include any
25   “unlawful, unfair or fraudulent” act or practice.
26         59.   During the relevant time period, Defendants violated the UCL’s
27   proscription against engaging in unlawful conduct by virtue of its fraudulent
28   and deceitful conduct in violation of the Better Online Ticket Sales (BOTS) Act

                                                                                Page 14
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 15 of 22 Page ID #:15



1    of 2016, 15 U.S.C.A. § 45c.
2          60.   During the relevant time period, Defendants violated the UCL’s
3    proscription against fraud as a result of engaging in fraudulent and deceitful
4    conduct alleged herein.
5          61.   During the relevant time period, Defendants violated the UCL’s
6    proscription against unfair conduct as a result of engaging in the conduct
7    alleged in this Complaint, which violates legislatively-declared policies
8    articulated in 15 U.S.C.A. § 45c.
9          62.   The acts and practices of Defendants, as set forth in this
10   Complaint, show a violation of the BOTS Act. The BOTS Act states in
11   subsection (a)(1) that it shall be unlawful for any person:
12               (A)   To circumvent a security measure, access control system, or
13                  other technological control or measure on an Internet website
14                  or online service that is used by the ticket issuer to enforce
15                  posted event ticket purchasing limits or to maintain the
16                  integrity of posted online ticket purchasing order rules; or
17               (B) To sell or offer to sell any event ticket in interstate commerce
18                  obtained in violation of subparagraph (A) if the person selling
19                  or offering to sell the ticket either -
20                             i. Participated directly in or had the ability to control
21                                 the conduct in violation of subparagraph (A); or
22                           ii. Knew or should have known that the event ticket
23                                 was acquired in violation of subparagraph (A).
24         63.   The BOTS Act states in subsection (b) “A violation of subsection
25   (a) shall be treated as a violation of a rule defining an unfair or a deceptive act
26   or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15
27   U.S.C. 57(a)(1)(B)). Therefore, Defendants’ actions also violate the unfair
28   prong of Cal. Bus. & Prof. Code § 17200.

                                                                                 Page 15
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 16 of 22 Page ID #:16



1          64.    Defendants’ violations of the UCL continue to this day. As a
2    direct and proximate result of Defendants’ violations of the UCL, Plaintiff and
3    Class members have suffered actual damage in that they paid more for tickets
4    and double fees.
5          65.    Pursuant to Section 17203 of the UCL, Plaintiffs and the Class seek
6    an order that requires Defendants (a) to enforce their terms of use by limiting
7    ticket quantities to all customers, including participants in their verified resale
8    partner program; (b) to make full restitution of all moneys wrongfully
9    obtained from its violations of the UCL, as alleged in this Complaint; and (c)
10   requires Defendants to pay the attorney fees and costs incurred by counsel for
11   Plaintiffs and the proposed Class in accordance with California Code of Civil
12   Procedure section 1021.5.
13                           SECOND CAUSE OF ACTION
14          Violation of Florida Deceptive and Unfair Trade Practices Act
15                               Fla. Stat § 501.201, et seq.
16               (On Behalf of Plaintiff Messing and the Florida Subclass)
17         66.    Plaintiff Messing realleges and incorporates by reference the
18   allegations set forth in each of the preceding paragraphs of this Complaint.
19         67.    At all relevant times, Plaintiff and Florida Subclass members were
20   “consumers” within the meaning of the Florida Deceptive and Unfair Trade
21   Practices Act, Fla. Stat § 501.201 et seq. (“FDUTPA”).
22         68.    Ticketmaster is engaged in trade and commerce in Florida.
23         69.    FDUPTA declares that “unfair methods of competition,
24   unconscionable acts or practices, and unfair or deceptive acts or practices in
25   the conduct of any trade or commerce” are unlawful.
26         70.    During the relevant time period, Defendants violated FDUPTA’s
27   proscription against engaging in unlawful conduct by virtue of its fraudulent
28   and deceitful conduct in violation of the Better Online Ticket Sales (BOTS) Act

                                                                                Page 16
                         COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 17 of 22 Page ID #:17



1    of 2016, 15 U.S.C.A. § 45c.
2          71.   During the relevant time period, Defendants violated the
3    FDUPTA’s proscription against unfair conduct as a result of engaging in the
4    conduct alleged in this Complaint, which violates legislatively-declared
5    policies articulated in 15 U.S.C.A. § 45c.
6          72.   The acts and practices of Defendants, as set forth in this
7    Complaint, show a violation of the BOTS Act. The BOTS Act states in
8    subsection (a)(1) that it shall be unlawful for any person:
9                (C) To circumvent a security measure, access control system, or
10                   other technological control or measure on an Internet website
11                   or online service that is used by the ticket issuer to enforce
12                   posted event ticket purchasing limits or to maintain the
13                   integrity of posted online ticket purchasing order rules; or
14               (D)   To sell or offer to sell any event ticket in interstate commerce
15                   obtained in violation of subparagraph (A) if the person selling
16                   or offering to sell the ticket either -
17                            i. Participated directly in or had the ability to control
18                                 the conduct in violation of subparagraph (A); or
19                           ii. Knew or should have known that the event ticket
20                                 was acquired in violation of subparagraph (A).
21         73.   The BOTS Act states in subsection (b) “A violation of subsection
22   (a) shall be treated as a violation of a rule defining an unfair or a deceptive act
23   or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15
24   U.S.C. 57(a)(1)(B)).
25         74.   Defendants knew or should have known that their actions detailed
26   in the complaint were in violation of the BOTS Act.
27         75.   Defendants’ violations of FDUPTA continue to this day. As a
28   direct and proximate result of Defendants’ violations of the FDUPTA, Plaintiff

                                                                                 Page 17
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 18 of 22 Page ID #:18



1    and Class members have suffered actual damage in that they paid more for
2    tickets and double fees. Plaintiff and the Florida Subclass seek actual damages
3    under Fla. Stat. § 501.211(2).
4           76.   As a direct result of Defendants’ knowing violation of FDUTPA,
5    Plaintiff and the Florida Subclass are entitled to damages as well as injunctive
6    relief and seek an order that requires Defendants (a) to enforce their terms of
7    use by limiting ticket quantities to all customers, including participants in
8    their verified resale partner program; and (b) requires Defendants to pay the
9    attorney fees and costs incurred by counsel for Plaintiff and the proposed
10   Class in accordance with Fla. Stat. §§ 501.2105 and 501.211.
11                            THIRD CAUSE OF ACTION
12                    Violation of N.Y. Gen. Bus. Law §§ 349 et seq.
13           (On Behalf of Plaintiff Forschein and the New York Subclass)
14          77.   Plaintiff Forschein realleges and incorporates by reference the
15   allegations set forth in each of the preceding paragraphs of this Complaint.
16          78.   New York General Business Law (“NYGBL”) §§ 349, et seq.
17   prohibits deceptive acts or practices in the conduct of any business, trade, or
18   commerce, or in the furnishing of any service in the state of New York.
19          79.   By reason of the conduct alleged herein, Defendant engaged in
20   unlawful practices within the meaning of the NYGBL § 349. The conduct
21   alleged herein is a “business practice” within the meaning of the NYGBL §
22   349.
23          80.   Ticketmaster acted intentionally, knowingly, and maliciously to
24   violate New York’s General Business Law, and recklessly disregarded Plaintiff
25   and the New York Subclass members’ rights.
26          81.   During the relevant time period, Defendants violated NYGBL’s
27   proscription against engaging in unlawful conduct by virtue of its fraudulent
28   and deceitful conduct in violation of the Better Online Ticket Sales (BOTS) Act

                                                                               Page 18
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 19 of 22 Page ID #:19



1    of 2016, 15 U.S.C.A. § 45c.
2          82.   During the relevant time period, Defendants violated the
3    NYGBL’s proscription against unfair conduct as a result of engaging in the
4    conduct alleged in this Complaint, which violates legislatively-declared
5    policies articulated in 15 U.S.C.A. § 45c.
6          83.   The acts and practices of Defendants, as set forth in this
7    Complaint, show a violation of the BOTS Act. The BOTS Act states in
8    subsection (a)(1) that it shall be unlawful for any person:
9                (E) To circumvent a security measure, access control system, or
10                   other technological control or measure on an Internet website
11                   or online service that is used by the ticket issuer to enforce
12                   posted event ticket purchasing limits or to maintain the
13                   integrity of posted online ticket purchasing order rules; or
14               (F) To sell or offer to sell any event ticket in interstate commerce
15                   obtained in violation of subparagraph (A) if the person selling
16                   or offering to sell the ticket either -
17                            i. Participated directly in or had the ability to control
18                                 the conduct in violation of subparagraph (A); or
19                           ii. Knew or should have known that the event ticket
20                                 was acquired in violation of subparagraph (A).
21         84.   The BOTS Act states in subsection (b) “A violation of subsection
22   (a) shall be treated as a violation of a rule defining an unfair or a deceptive act
23   or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15
24   U.S.C. 57(a)(1)(B)).
25         85.   Defendants knew or should have known that their actions detailed
26   in the complaint were in violation of the BOTS Act.
27         86.   Defendants’ violations of NYGBL continue to this day. As a direct
28   and proximate result of Defendants’ violations of the NYGBL, Plaintiff and

                                                                                 Page 19
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 20 of 22 Page ID #:20



1    Class members have suffered actual damage in that they paid more for tickets
2    and double fees.
3          87.   Defendants’ deceptive and unlawful acts and practices
4    complained of herein affected the public interest and consumers at large,
5    including New Yorkers who purchased tickets from Ticketmaster on their
6    secondary market.
7          88.   The above deceptive and unlawful practices and acts by
8    Defendants caused substantial injury to Plaintiff and New York Subclass
9    members that they could not reasonably avoid.
10         89.   Plaintiff and New York Subclass members seek all monetary and
11   non-monetary relief allowed by law, including actual damages or statutory
12   damages of $50 (whichever is greater), treble damages, injunctive relief, and
13   attorney’s fees and costs.
14                           FOURTH CAUSE OF ACTION
15                                 Unjust Enrichment
16                (On Behalf of Plaintiffs and the Nationwide Class)
17         90.   Plaintiffs realleges and incorporates by reference each and every
18   paragraph above as though fully set forth herein.
19         91.   As a direct, proximate, and foreseeable result of Defendants’ acts
20   and otherwise wrongful conduct, Plaintiffs and Class members suffered
21   damages. Defendants profited and benefitted from the fact that Plaintiffs to
22   pay higher ticket prices and fees.
23         92.   Defendants have voluntarily accepted and retained these profits
24   and benefits, derived from their customers, including Plaintiffs and Class
25   members, with full knowledge and awareness that retention of such profits
26   and benefits is wrong and unlawful.
27         93.   By virtue of the conscious wrongdoing alleged in this Complaint,
28   Defendants have been unjustly enriched at the expense of Plaintiffs and Class

                                                                             Page 20
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 21 of 22 Page ID #:21



1    members, who are entitled to, and hereby seek, the disgorgement and
2    restitution of Defendants’ wrongful profits, revenue, and benefits, to the
3    extent and in the amount, deemed appropriate by the Court, and such other
4    relief as the Court deems just and proper to remedy Defendants’ unjust
5    enrichment.
6          94.   Unless successful on the preceding counts of this Complaint,
7    Plaintiffs and the Class have no adequate remedy at law.
8

9          WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Class,
10   respectfully requests that this Court enter an order:
11         1.    Certifying the proposed Class and Subclasses, and appointing
12   Plaintiffs as Class Representatives;
13         2.    Finding that Defendants’ conduct was negligent, deceptive, unfair,
14   and unlawful as alleged herein;
15         3.    Enjoining Defendants from engaging in further negligent,
16   deceptive, unfair, and unlawful business practices as alleged herein;
17         4.    Awarding Plaintiffs and Class members actual, compensatory, and
18   consequential damages;
19         5.    Awarding Plaintiffs and Class members statutory damages and
20   penalties, as allowed by law;
21         6.    Awarding Plaintiffs and Class members restitution and
22   disgorgement;
23         7.    Awarding Plaintiffs and Class members pre-judgment and post-
24   judgment interest;
25         8.    Awarding Plaintiffs and Class members reasonable attorneys’ fees,
26   costs, and expenses; and
27         9.    Granting such other relief as the Court deems just and proper.
28


                                                                              Page 21
                       COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
Case 2:18-cv-09386-CJC-GJS Document 1 Filed 11/02/18 Page 22 of 22 Page ID #:22



1                             DEMAND FOR JURY TRIAL
2          Plaintiffs, on behalf of themselves and the proposed Class, hereby
3    demand a trial by jury as to all matters so triable.
4    Dated: November 2, 2018             CASEY GERRY SCHENK
                                         FRANCAVILLA BLATT & PENFIELD, LLP
5

6                                        By: /s/ Gayle M. Blatt
                                             GAYLE M. BLATT
7                                            gmb@cglaw.com

8                                             Attorneys for Plaintiff
9                                         Patrice L. Bishop
                                          STULL, STULL & BRODY
10                                        9430 West Olympic Blvd., Suite 400
                                          Beverly Hills, CA 90212
11                                        Tel: (310) 209-2468
                                          Fax: (310) 209-2087
12                                        Email: service@ssbla.com
13                                        Melissa R. Emert
                                          STULL, STULL & BRODY
14
                                          6 East 45th Street
                                          New York, NY 10017
15
                                          Tel:    (212) 687-7230
                                          Fax: (212) 490-2022
                                          Email: memert@ssbny.com
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                               Page 22
                        COMPLAINT FOR DAMAGES FOR PERSONAL INJURIES
